HAWTHORNE, Justice
(concurring).
This case was previously before this court on a writ granted on February 4, 1966, to review the decision of the Court of Appeal on original hearing rendered on November 2, 1965. See (La.App.) 185 So.2d 532 ; 249 La. 587, 187 So.2d 747. I dissented in the case because I disagreed with the decision of this court reversing the Court of Appeal’s judgment that the husband’s attorney’s fees should not be paid out of the community funds under the particular facts of the case. We have before us here the judgment of the Court of Appeal rendered on rehearing, April 4, 1966, and this review involves another facet of the *313same case, that is, an entirely different claim against the community; and I agree with this court’s opinion on this aspect of the case.